DETAILED ACTION
1.         This communication is a first office action, non-final rejection on the merits.  Claims 1-18, as originally filed, are currently pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
2.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
3.          The information disclosure statement (IDS) submitted on 03/26/2020 and 04/28/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.

Claim Rejections - 35 USC §101
4.        35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
5.        Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 
 (Step 1) Is the claims to a process, machine, manufacture, or composition of matter?
Claims: 1-6 are directed to system or machine that falls on one of statutory category.
Claims: 7-12 is directed to method or process.
Claims: 13-18 are directed to computer program product comprising computer-readable instructions stored on a non-transitory computer-readable medium that falls on one of statutory category.

(Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
Claim 1, 7 and 13 recites:
for a given forecasting question, producing a forecasting rationale model from a combination of a plurality of variables related to users and topics in a discussion of the users’ forecasting rationale for making an initial forecast of an event;
determining a relationship between the plurality of variables; 
based on the relationship between the plurality of variables, generating a prediction of each user’s performance in making the initial forecast;
based on the generated predictions, selecting top performing users and their forecasting rationales;
sharing the forecasting rationales of the top performing users with other users of the crowdsourcing platform, thereby allowing the other users to revise their initial forecasts in response to the shared forecasting rationales, resulting in revised forecasts; and
outputting a forecast of the event that combines the revised forecasts.

Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of generic computer components. If a claim, under its broadest reasonable interpretation, covers a mental process, then it falls within the “Mental Process” grouping of abstract ideas.

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application. In particular, the claim only recites additional element –processors and non-transitory computer-readable medium to forecast between the users. The processor and non-transitory computer- for structuring rationales for collaborative forecasting between user did not meaningfully limit the abstract idea because it merely linked the use of the abstract idea to a particular technological environment. (i.e., "implementation via computers") The claim is directed to an abstract idea.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In view of Step 2B, the claim as a whole does not amount to significantly more than the recited exception,
i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using processors and non-transitory computer readable medium to perform the forecasting steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The use of crowdsourcing platform for structuring rationales for collaborative forecasting between user did not meaningfully limit the abstract idea because it merely linked the use of the abstract idea to a particular technological environment. (i.e., "implementation via computers") The claims are not patent eligible.
Claim 2, 8 and 14 further recites wherein the plurality of variables comprises data related to users forecasting abilities, data related to difficulty of individual forecasting problems (IFPs), and data related to the topics in the discussion of the users forecasting rationale. These limitations are recited at a high level of generality (i.e., as a general means of gathering data), and amounts to mere data gathering.  Claim 2, 8 and 14 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Claim 2, 8 and 14 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1. 

Claim 3, 9 and 15 further recites wherein the one or more processors further perform an operation of predicting how each user will perform on each IFP. Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of generic computer components. If a claim, under its broadest reasonable interpretation, covers a mental process, then it falls within the “Mental Process” grouping of abstract ideas. Claim 3, 9 and 15 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Claim 3, 9 and 15 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1. 

Claim 4, 10 and 16 further recites wherein the one or more processors further perform operations of:
generating a plurality of user profiles and IFP profiles; modeling the topics in the discussion of the users’ forecasting rationales in relation to the plurality of user profiles and IFP profiles; and learning more accurate user profiles from the users forecasting rationales based on the modeling. Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of generic computer components. If a claim, under its broadest reasonable interpretation, covers a mental process, then it falls within the “Mental Process” grouping of 

Claim 5, 11 and 17 further recites where in producing the forecasting rationale model, causing topics in the discussion to align to varying sides of a two-side debate, wherein the forecasting rationales of the top performing users represent either side of the two-sided debate. Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim, under its broadest reasonable interpretation, covers a mental process, then it falls within the “Mental Process” grouping of abstract ideas. Claim 5, 11 and 17 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Claim 5, 11 and 17 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1. 


Claim 6, 12 and 18 further recites wherein the forecasting rationale model is formulated as a probabilistic graphical model defining the relationship between the plurality of variables. Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim, under its broadest reasonable interpretation, covers a mental process, then it falls within the “Mental Process” grouping of abstract ideas. Also the claim covers a mathematical relationship for the probabilistic graphical model, so it also falls within the “Mathematical Concepts” grouping of abstract ideas. Claim 6, 12 and 18 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial 

Claim Rejections - 35 USC § 102
6.           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


8.            Claim(s) 1-3, 7-9 and 13-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Barrett et al.(PUB NO: US 20170316324 A1), hereinafter Barrett.

Regarding claim 1, 7 and 13
Barrett teaches a system for structuring rationales for collaborative forecasting between users of a crowdsourcing platform, (see para 47- Various examples permit integrating user-provided data with machine-generated forecasts to develop better predictive models. Various examples simplify the addition of new diseases, forecasting models, geographical regions, and other dimensions of epidemics. Various examples provide a platform having the ability to quickly deploy, and seamlessly integrate, new algorithms for performing data integration. see para 69-The API may be configured to enable communication with a variety of different types of client devices and/or platforms. See para 198-Apart from the models based on traditional surveillance data sources, new models have been developed using 

Examiner note: Crowdsourcing platform used to collect data from a large number of users. The present invention collect data from different users such as google users, twitter and they form the crowdsourcing platform by integrating user-provided data with machine-generated forecasts to develop better predictive models. 

one or more processors and a non-transitory computer-readable medium having executable instructions encoded thereon such that when executed, the one or more processors perform an operation of: (see para 62-63 and fig 2- The computer readable media 218 can be used to store data or to store components that are operable by the processor 216 or instructions that are executable by the processor 216 to perform various functions as described herein. The computer readable media 218 can store various types of instructions and data, such as an operating system, device drivers, etc.)

for a given forecasting question, producing a forecasting rationale model from a combination of a plurality of variables related to users and topics in a discussion of the users’ forecasting rationale for making an initial forecast of an event;(see para 37-39-Computerized forecasting of influenza epidemics, as one example, is subject to a variety of difficulties. For example, each flu season varies in timing and intensity, new virus strains are introduced, surveillance data may not be available, and the rate of occurrence can depend on a variety of variables (biological, behavioral, climate factors). Many forecasting models make certain assumptions regarding the events. For example, for infectious disease, the models may make assumptions regarding disease transmission, effect of control measures, etc. Forecasting complex events, such as the spread of an epidemic, e.g., using input from multiple data sources. The data sources can include computerized sources, users, experts, or other entities. Example 

Examiner note: Examiner consider how the epidemic will progress as the forecasting question to generate a computerized forecasting model from the combination of variety of variables (biological, behavioral, climate factors) based on input and topic from the multiple user for making assumption regarding the events such as disease transmission. 

determining a relationship between the plurality of variables;(see para 183 and fig 19- FIG. 18 shows an example system model. The system model depicts various entities and the relationships between them. This model is kept simple by including only the relevant entities and relationships.

based on the relationship between the plurality of variables, generating a prediction of each user’s performance in making the initial forecast; based on the generated predictions, selecting top performing users and their forecasting rationales; (see Figures 8 and 9; paras 165-167- In some implementations, the user-provided data may be weighted based on individual users or groups of users, or characteristics thereof, or accounts associated therewith, or characteristics thereof. For example, if input from a particular user has been more accurate than average (e.g., if the user has predicted an actual future occurrence more closely, or predicted the future occurrence with a tolerance more frequently, than an average across multiple users), the input from that user may be weighted to have a greater impact on the final forecast. Similarly, if a user has been less accurate than average, the input from that user may be weighted to deemphasize the input. In other examples, forecasts from more-active users can be weighted more heavily than forecasts from less-active users. In some implementations, multiple system-generated forecasts may be averaged to generate the final forecast, and the average may be weighted according to 
            
sharing the forecasting rationales of the top performing users with other users of the crowdsourcing platform, thereby allowing the other users to revise their initial forecasts in response to the shared forecasting rationales, resulting in revised forecasts; (see para 178-183- FIG. 15 shows the ranked results. The system can express the rankings, e.g., as a permutation of the set of predictions. The permutation can be processed, e.g., using machine-learning techniques as described above. In order to reduce bias while ranking prediction curves, the users can only see the aggregate opinion of the crowd once they complete the ranking task. For example, the vote distribution can be shown as stacked bar chart with a bar per rank, each bar divided into a range per prediction. In In some examples, rankings and individual forecasts predicted by a user are not visible to other users. In some examples, users can view aggregate data, e.g., in the form of visualizations or summary tables. In some examples, modification of at least one data point results in a new forecast. The resulting time series (shown dashed) captures otherwise-inaccessible data from the user about the ongoing influenza season or other epidemic, and these data are stored in the backend database associated with the user's account. The forecast provided by the user can then be used to revise backend models, e.g., disease model 144, to make more accurate predictions, e.g., if the user has made consistently good predictions in the past (see, e.g., blocks 908 and 912).  and

outputting a forecast of the event that combines the revised forecasts. (see para 181- FIG. 17 shows the widget of FIG. 16 after receiving user modifications to the forecast, e.g., a new forecasting model created by receiving user modifications of the system-generated prediction. In some examples, the UI 240 


Regarding claim 2, 8 and 14
Barrett further teaches wherein the plurality of variables comprises data related to users forecasting abilities, data related to difficulty of individual forecasting problems (IFPs), and data related to the topics in the discussion of the users' forecasting rationale. (Figures 8 and 9; see para 198-202-Apart from the models based on traditional surveillance data sources, new models have been developed using novel data sources such as climate data, using digital data sources such as Google search keywords, Twitter, HealthMap, and table reservation data available through OpenTable APIs to forecast Influenza-like Illness (ILI) case counts. Additionally, systems have been developed which make forecasts by combining multiple data streams. Various examples herein permit collecting data from, e.g., microbiologists, pharmacists, field experts, physicians, and nurses regarding future epidemic activity. However, reliable forecasting of influenza epidemics is challenging for at least the following reasons: (i) each flu season exhibits variations in timing and intensity with respect to the previous year's outbreaks; (ii) non-availability of reliable surveillance data; and (iii) the incidence rate depends on climatic, behavioral (contact patterns, age groups) and biological factors (immunity etc.), which are difficult to account for. [corresponds to the data related to difficulty of individual forecasting problems (IFPs)] In some examples herein, user data are collected, e.g., ranking and individual forecasting as discussed herein with reference to FIG. 12. Various examples determine epidemic forecasts based on several factors which include the type of disease, geographical region, data source, and forecasting model; therefore, the platform is designed to handle a diverse set of epidemiological forecasting models, surveillance data sources, multiple diseases, and geographical regions. The platform also stores historical surveillance data to provide useful insights and trends.)

Examiner note: Different user data is collected to determine the epidemic forecast based on several factors such as type of disease, geographical region, different data source and forecast model. 

Regarding claim 3, 9 and 15
Barrett further teaches wherein the one or more processors further perform an operation of predicting how each user will perform on each IFP. (see para 165-In some implementations, the user-provided data may be weighted based on individual users or groups of users, or characteristics thereof, or accounts associated therewith, or characteristics thereof. For example, if input from a particular user has been more accurate than average (e.g., if the user has predicted an actual future occurrence more closely, or predicted the future occurrence with a tolerance more frequently, than an average across multiple users), the input from that user may be weighted to have a greater impact on the final forecast. Similarly, if a user has been less accurate than average, the input from that user may be weighted to deemphasize the input. See para 201-202 for IFP forecasting)


Claim Rejections - 35 USC § 103
9.               In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.            The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art .

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

11.           Claims 4-5, 10-11 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable Barrett et al. (PUB NO: US 20170316324 A1), hereinafter Barrett in view of Wanke et al. (PUB NO: US 20190099653 A1), hereinafter Wanke.

Regarding claim 4, 10 and 16
Barrett does not teach generating a plurality of user profiles and IFP profiles; modeling the topics in the discussion of the users’ forecasting rationales in relation to the plurality of user profiles and IFP profiles; and learning more accurate user profiles from the users’ forecasting rationales based on the modeling.

In the related field of invention, Wanke teaches generating a plurality of user profiles and IFP profiles; (see para 250-252 and see fig 10A- For instance, in such instances, when various patterns are formed, the system may learn these patterns, determine the presence of bias, or other factors of import, and/or predict a likely manner in which the user will behave, and the level of confidence may be given to the predicted outcome, such as from 0.0, not very likely to 1.0 almost completely certain. The system may be configured for receiving information with regard to a plurality of users, which information may include identifying information, social circle information, as well as social media engagement information. Likewise, the system may present one or more users to a series of questions, such as via an automated interview process, the responses to which may be used to characterize the user and/or generate a user profile thereof. SEE PARA 294- Inference engine may then run a predictive analysis on the pattern data so as to make one or more predictions as to what and/or how the user's score and/or behavior should be, such as if it were free from bias, and if the system determines the behavior is not free from bias, one or more corrective measures may be implemented.)

Examiner note: Examiner consider the user or individual  profiles as the user profiles and the various factors that influence the presence of bias within the individual as the IFP profiles. 

modeling the topics in the discussion of the users' forecasting rationales in relation to the plurality of user profiles and IFP profiles; (see para 250-251- In certain instances, the collected data may be subjected to one or more regressive analyses, including but not limited to a necessary condition analysis, a probability distribution, a Gaussian or Markov (including Hidden Markov) Model, and/or a Burrows-Wheeler Transform, and the like. The system may be configured to keep track of the various users of the system as well as their individual and/or group patterns of behavior, so that the various identified factors that may be influencing the emergence and/or maintenance of such patterns may be identified, predicted, and employed for a plurality of different uses, such as for determining the presence and/or degree of bias behind one or more user's engagement with the system, and/or for taking corrective actions, such as to correct for such bias.)

and learning more accurate user profiles from the users' forecasting rationales based on the modeling. (See para 221- the judge and competitors have been identified through their user profile and social network as being friends, and these factors may be considered by the writhing, e.g., A/I module in determining bias. See para 243-Accordingly, as can be seen with respect to FIG. 9A, an important aspect of the system is an Artificial Intelligence (A/I) module that includes one or more of a learning or training platform or engine and an analytics or inference platform or engine. In one instance, the learning platform includes a processing engine that is configured for taking known data, running a learning or training protocol on the data, and developing one or more organizing rules therefrom, such as rules for weighing data and/or determining bias and/or making one or more predictions. In various instances, the inference engine is configured for continuously running sometime prior to, during, and/or sometime after an event, and functions with the purpose of improving the accuracy of the event results, such as for the event itself and/or for one or more participants thereof, such as by improving the accuracy of the evaluating, scoring, and/or judging, for instance, by correcting for and/or eliminating bias in the use of the system.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computerized event-forecasting system as disclosed by Barrett to include generating a plurality of user profiles and IFP profiles; modeling the topics in the discussion of the users’ forecasting rationales in relation to the plurality of user profiles and IFP profiles; and learning more accurate user profiles from the users’ forecasting rationales based on the modeling as taught by Wanke in the system of Barrett in order to determine possible patterns of behavior that could be affecting the degree of freedom in the user scoring behaviors and running predictive analysis on the pattern data so as to make one or more predictions as to what and/or how the user's score and/or behavior should be, such as if it were free from bias, and if the system determines the behavior is not free from bias, one or more corrective measures may be implemented. A variety of corrective measures may be implemented so as to correct for possible bias and to ensure better accuracy in scoring the performers and/or their performances.  (See para 294-295)


Regarding claim 5, 11 and 17
Barrett does not teach where in producing the forecasting rationale model, causing topics in the discussion to align to varying sides of a two-side debate, wherein the forecasting rationales of the top performing users represent either side of the two-sided debate.

In the related field of invention, Wanke further teaches where in producing the forecasting rationale model, causing topics in the discussion to align to varying sides of a two-side debate, wherein the forecasting rationales of the top performing users represent either side of the two-sided debate. (see para 107- the event may also be any form of contest where one team, group, or person is competing against another team, group, or person for votes, scores, accolades, and the like. Such events may include performances, such as theatrical performances, elections, debates, and/or any other form of 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computerized event-forecasting system as disclosed by Barrett to include where in producing the forecasting rationale model, causing topics in the discussion to align to varying sides of a two-side debate, wherein the forecasting rationales of the top performing users represent either side of the two-sided debate as taught by Wanke in the system of Barrett in order to view information about the events including the top competitors or past results, score the event, sign in/out of the application, and/or share event scores with anyone in the user's social network or other participants in the event and to average, weight, rank, adjust, and/or otherwise perform a statistical analysis on the evaluations and/or scores entered by various users, such as in the case of determining and/or predicting bias. (see para 168 and 184)


12.           Claims 6, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable Barrett et al. (PUB NO: US 20170316324 A1), hereinafter Barrett in view of Johnson et al. (WO2007147166A2), hereinafter Johnson.

Regarding claim 6, 12 and 18
Barrett does not teach wherein the forecasting rationale model is formulated as a probabilistic graphical model defining the relationship between the plurality of variables.
In the related field of invention, Johnson teaches wherein the forecasting rationale model is formulated as a probabilistic graphical model defining the relationship between the plurality of variables. (see para 16-An extended graphical model (EGM) represents at least some variables as nodes in a graph and at least some relationships among variables as arcs in that graph. Causal links, probabilistic influences, and other influences between variables are graphically represented as arcs) 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computerized event-forecasting system as disclosed by Barrett to include wherein the forecasting rationale model is formulated as a probabilistic graphical model defining the relationship between the plurality of variables as taught by Johnson in the system of Barrett for solving real word problems that involve probabilistic relationships. The ability to combine discrete decisions with probabilities and is useful in decision analysis, decision making and in explanation of data relationships. Graphically, a Bayesian network is constructed using nodes and arcs. Mathematically, nodes are used to represent events, state of events or variables of events. Nodes may have probabilities, conditional probability or marginal probabilities associated with the variables of the events and can be used to represent any kind of variable. Arcs may be used to indicate influences and dependencies the nodes. (See para 11)



Conclusion
13.           Claims 1-18 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20190066133 A1 COTTON 
Discussing the computer-implemented system and method for providing data science as a service (DSaaS) using a real time data prediction contest. Participants in the real time data prediction contest are permitted to execute and submit algorithms, utilize third party data sources, and utilize sub-contests to generate data predictions for the data prediction contest.
US 9461876 B2 Van Dusen et al.
Discussing the method for concept-based management of categorizations or classifications to organize a commonplace, enhancing the navigability of very large information bases by providing in-depth sub-categorization of terminology bases, providing users with incentives to be creative, protecting crowd sourced contributions, managing searches for what is known either within, or in some accessible location outside of it, and establishing communities associated especially with the concepts, or its narrow categories, and particularly in Intellectual Property..
US 20170061341 A1 Haas et al.
Discussing a method for leveraging the infrastructure and worker pools of existing crowd sourcing platforms, the disclosed invention automates macrotask scheduling, evaluation, and pay scales.
14.                Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101.  The examiner can normally be reached on 7:30-5:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PURSOTTAM GIRI/Examiner, Art Unit 2128

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128